Title: Henry Young to William Davies, 13 May 1781
From: Young, Henry
To: Davies, William


Richmond, 13 May 1781. Disapproves of continuing the work at Point of Fork; suggests Staunton as a more secure location. “I wish you cou’d be every where, the Governor does not stay here, your presence is much wanted. … The Governor is the best man in the world and, if I mistake not, open to conviction. Were you to use your influence with him I think he might be prevailed on to give up this Point of Fork that will one day damn the exertions of the State.”
